    Case 1:17-cr-00434-ARR Document 267 Filed 05/04/21 Page 1 of 1 PageID #: 3731

                                    M. G O L U B PLLC
                                       ATTORNEY AT LAW
                                         225 BROADWAY
                                           SUITE    1515
                                     N E W Y O R K, N Y 1 0 0 0 7
MITCHELL A. GOLUB
mitchellgolublaw@gmail.com

                                     TELEPHONE: (212) 566 -2242
                                     FACSIMILE: (212) 693 -0090



                                                                    May 4, 2021

    Hon. Allyne R. Ross
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 10021

            Re: United States v. Jose Osvaldo Melendez- Rojas
                  17 Cr. 434 (S-2) (ARR)

    Dear Judge Ross,

            I have been Court appointed CJA counsel for Jose Osvaldo Melendez-Rojas in the
    above captioned matter. I am retiring from the practice of law. Accordingly, I am requesting
    that the Court appoint new CJA counsel to represent Mr. Melendez-Rojas for sentencing as
    well as for any appeal or other post conviction proceedings, and that I be relieved from
    further representation of him. I have written to Mr. Melendez-Rojas and advised him of my
    pending retirement and that I would be making this application. I have also spoken with him
    by telephone with the aid of an interpreter also advised him of the same.

            Thank you for you consideration of this application.

                                                                    Respectfully submitted,

                                                                    _______/s/__________
                                                                    Mitchell A. Golub


    cc:     All counsel (via ECF)
